          Case 1:20-cr-00314-GHW Document 50 Filed 01/13/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------x

UNITED STATES OF AMERICA,                                    20 CR 314 (GHW)

–against–

ETHAN MELZER,

                           Defendant.
---------------------------------------------------x

       REPLY MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS
  THE INDICTMENT AS IT WAS OBTAINED IN VIOLATION OF THE FIFTH AND
    SIXTH AMENDMENTS TO THE UNITED STATES CONSITUTION AND IN
         VIOLATION OF THE JURY SELECTION AND SERVICE ACT


        Mr. Melzer was denied his “right to grand and petit juries selected at random from a fair

cross section of the community in the district or division wherein the court convenes.” 28 U.S.C.

§ 1861. This Court is not “conven[ing]” in White Plains. The relevant “community” is either

“the district [Southern District] or division [Manhattan] wherein the court convenes,” id., and

each community is far more diverse than the one from which Mr. Melzer’s grand jury was

drawn. The White Plains jury pool does not contain “a fair cross section of [either] community.”

Id.

        The government’s expert agrees: “The Manhattan and the Southern District communities

are significantly more African American and Hispanic than the White Plains community. Thus,

[] the White Plains master jury wheel . . . will not be representative of the Manhattan or the

Southern District community with respect to the percent African American and Hispanic.”

Report of Bernard R. Siskin, Ph.D., Docket Entry 68-1 ¶ 11.

        That agreement resolves Mr. Melzer’s motion: using a White Plains grand jury to indict

Mr. Melzer, whose case is beeing prosecuted in Manhattan, was unlawful given the vast relative
         Case 1:20-cr-00314-GHW Document 50 Filed 01/13/21 Page 2 of 16




underrepresentation of Black and Latino people in the White Plains jury pool.

       The result is the same even looking only at White Plains. That analysis also shows

underrepresentation, and it’s not attributable to anything “benign.” United States v. Biaggi, 909

F.2d 662, 678 (2d Cir. 1990). The government broke jarringly from the norm by seeking an

indictment from a different community than the one where the alleged offense will be tried, but

also one strikingly less diverse.

       The government’s doing this, moreover, was totally unnecessary. It says it obtained the

indictment on June 22, 2020, “from one of the few available federal grand jury in the District.”

Gov’t Br. 1, 8. But a complaint was filed on June 4, 2020. See Docket Entry 1. Because “no

grand jury ha[d] been in session during [the] thirty-day period” that began on June 5, the

government had 60 days – until August 4 – to indict. 18 U.S.C. § 3161(b). And a Manhattan

grand jury was seated long before then: June 25. See Email of June 30, 2020, from Talena

Noriega to counsel, attached as Exhibit A.

       In other words, a Manhattan grand jury was available, or would have been available

shortly, to hear Mr. Melzer’s case. The government acknowledges this in their brief stating “By

the time the Original Indictment and Superseding Indictment were returned, grand jury quorums had

returned in Manhattan, but with substantially less availability than before the pandemic.” Gov’t Br. 8,

n1. While the pandemic may have lessened availability of Manhattan grand juries, it did not

eliminate them. In short, the COVID-19 pandemic is not to blame: the government made the

conscious, aberrant and unnecessary choice to seek an indictment in this case from an

exceedingly less diverse community.

       Mr. Melzer has made the requisite showing for dismissal of this indictment.




                                                  2
        Case 1:20-cr-00314-GHW Document 50 Filed 01/13/21 Page 3 of 16




                                          DISCUSSION

I.     Mr. Melzer’s Grand Jury Was Not Drawn from a Fair Cross Section of the
       Community

       “In order to establish a prima facie violation of the fair-cross-section requirement, the

defendant must show (1) that the group alleged to be excluded is a ‘distinctive’ group in the

community; (2) that the representation of this group in venires from which juries are selected is

not fair and reasonable in relation to the number of such persons in the community; and (3) that

this underrepresentation is due to systematic exclusion of the group in the jury-selection process.”

Duren v. Missouri, 439 U.S. 357, 364 (1979). Mr. Melzer has shown all three things.

       A.      The First Prong is Met

       The government agrees that Black and Latino people “are ‘distinctive’ groups, satisfying

Duren’s first prong.” Gov’t Br. 14.

       B.      The Second Prong is Met

       The “representation of [Black and Latino people] in venires from which juries are

selected” in White Plains “is not fair and reasonable in relation to the number of such persons in

the community” at issue here. Duren, 439 U.S. at 364. Again, the “community” in a cross-

section challenge is “the community in the district or division wherein the court convenes.” 28

U.S.C. § 1861. Here, that is either the Southern District of New York or the counties comprising

the Manhattan jury pool: obviously, this Court is not “conven[ing]” in White Plains.

       “The sixth amendment affords every criminal defendant entitled to a jury trial the right to

trial ‘by an impartial jury.’ The Supreme Court has interpreted this right to mean, among other

things, that the pool from which the petit jury is drawn must represent a ‘fair-cross-section’ of

the community in which the defendant is tried. The Act [§ 1861] extends this fair cross section

requirement of the sixth amendment to the pool from which federal grand jurors are selected.”

                                                 3
         Case 1:20-cr-00314-GHW Document 50 Filed 01/13/21 Page 4 of 16




United States v. LaChance, 788 F.2d 856, 864 (2d Cir. 1986) (emphasis added; quoting Duren,

439 U.S. at 363). Again, the “Sixth Amendment requires that jury panels be drawn from a

source representing a ‘fair cross section’ of the community in which the defendant is tried.”

United States v. Jackman, 46 F.3d 1240, 1244 (2d Cir. 1995).

       The government says the “community” here should be the counties “from which juries in

White Plains are drawn.” Gov’t Br. 7. But that is plainly wrong, as the plain text of § 1861

refers to the “community in the district or division wherein the court convenes.” That is not

White Plains. “Although the Duren court did not clearly define the term ‘community,’ it is

generally accepted that the term refers to the district or division where the trial is to be held.”

United States v. Johnson, 21 F. Supp. 2d 329, 334-35 (S.D.N.Y. 1998). Again, not White Plains.

       The “community” here is the Southern District or Manhattan, as they are, respectively,

the “district [and] division wherein the court convenes.” § 1861. Mr. Melzer has the right to a

grand jury “selected at random from a fair cross section of th[at] community.” Id.

       The government nonetheless pleads with the Court to look only at White Plains, quoting

one line from one case: “‘Where a jury venire is drawn from a properly designated division, we

look to that division to see whether there has been any unlawful or unconstitutional treatment of

minorities.’” Gov’t Br. 10 (emphasis in Gov’t Br; quoting United States v. Bahna, 68 F.3d 19,

24 (2d Cir. 1995)). Yet “language in one judicial opinion . . . cannot be uncritically applied to

other cases.” Villanueva v. United States, 893 F.3d 123, 129 (2d Cir. 2018).

       The defendant in Bahna was tried on Long Island before a jury “from the ‘Long Island

Division’ jury wheel.” 68 F.3d at 23. He preferred to have a jury “culled only from Kings,

Queens and Richmond Counties,” id. at 26, and thus wanted a jury from somewhere other than

the place of trial. That’s the opposite of Mr. Melzer’s claim. Bahna assumed, moreover, the



                                                   4
         Case 1:20-cr-00314-GHW Document 50 Filed 01/13/21 Page 5 of 16




very premise lacking here: a jury “drawn from a properly designated division.” Id. at 24. As

shown, White Plains was not “properly designated” to indict Mr. Melzer. Bahna even supports

this: “Each [court] selects grand and petit juries pursuant to a plan . . . and, as a general rule,

selections are made from the area surrounding the courthouse where the case is to be tried.” Id.

at 23 (emphasis added). Bahna thus favors Mr. Melzer. Bahna does nothing for the government,

which cites utterly no case endorsing what it did here.

        Per the government, comparing the White Plains jury pool to Manhattan or the Southern

District is an “apples-to-oranges comparison.” Gov’t Br. 7. But that’s simply what the law

requires in this abnormal situation, which the government chose – needlessly – to put us all in.

        Normally, an indictment is obtained from a grand jury sitting in the same community in

which a trial jury will render judgment. That consistent approach, which precludes crimes being

alleged by one community but then judged by a different one, forestalls predictable cross-section

challenges in areas like greater New York, where communities change drastically upon

traversing a particular bridge, tunnel or rail line. See also Declaration of Jeffrey Martin, Docket

Entry 61-1 ¶ 7 (“In my experience of over 50 federal jury challenges [] since 1997,” and “[u]ntil

this case, I have not been involved in any jury challenge where the Grand Jury came from one

division and the trial jury came from a different division.”). 1

        The government’s unilateral and unnecessary decision to violate the norm does not entitle

it to rewrite the law to suit its purposes. Pursuant to § 1861, Duren, LaChance, Jackman, Bahna

and Johnson, the “community” here is either the Southern District or the Manhattan counties.




1
       The government says “it is common for cases to be indicted by grand juries sitting in the
White Plains courthouse and tried in the Manhattan courthouse.” Gov’t Br. 3. Yet it cites just
seven cases in the last 15 years. And using this aberrant procedure a few times in the past –
apparently, without objection – has no bearing on whether doing so here is lawful.
                                                   5
         Case 1:20-cr-00314-GHW Document 50 Filed 01/13/21 Page 6 of 16




And as Mr. Melzer’s expert has shown, and the government’s expert agrees, both of those

communities are significantly more diverse than the White Plains jury pool.

       Whereas 20.92% of Manhattan’s eligible jurors are Black, only 8.76% of the qualified

White Plains jurors are Black. Martin Decl. ¶¶ 20, 55. That’s an “absolute disparity” of 12.16%.

Id. ¶ 61. Even starker, 28.06% of Manhattan’s eligible jurors are Latino, but only 10.48% of the

qualified White Plains jurors are Latino. Id. ¶¶ 20, 55. That’s a disparity of 17.58%. Id. ¶ 62.

       Similar underrepresentation exists if White Plains is compared to the Southern District.

In the District, 18.09% of eligible jurors are Black, but only 8.76% of qualified White Plains

jurors are Black. Id. ¶¶ 19, 55. That’s a disparity of 9.33%. Id. ¶ 59. Likewise, 23.41% of

eligible jurors in the District are Latino, but only 10.48% of qualified White Plains jurors are

Latino. Id. ¶¶ 19, 55. That’s a disparity of 12.93%. Id. ¶ 60.

       Thus, the “absolute disparities” in this case range from 9.33% to 17.58%. See id. ¶¶ 59,

62. The government’s expert does “not dispute [these] reported absolute disparities.” Siskin

Rep. ¶ 40. And they easily fit the “not fair and reasonable” bill. Duren, 439 U.S. at 364. See,

e.g., Biaggi, 909 F.2d at 677-78 (disparities of “3.6 percentage points [for Black people] and for

Hispanics, 4.7 percentage points,” are tolerable but are at the “limit” of what is tolerable, and

only if there is a “benign” explanation); United States v. Rioux, 97 F.3d 648, 656 (2d Cir. 1996)

(“We conceded” that in Biaggi.); United States v. Barlow, 732 F. Supp. 2d 1, 34 (E.D.N.Y. 2010)

(Bianco, J.) (noting that courts outside the Second Circuit have, more demandingly, “required the

absolute disparity to meet a 10% threshold before finding unfair underrepresentation”), aff’d, 479

F. App’x 372 (2d Cir. 2012).

       The government “believes that the ‘relevant jury pool’ is the White Plains Master

Wheel,” Gov’t Br. 15 (emphasis in original), meaning Black and Latino people in White Plains



                                                  6
        Case 1:20-cr-00314-GHW Document 50 Filed 01/13/21 Page 7 of 16




who are theoretically eligible – but have not been deemed qualified – for jury service. Yet fair-

cross-section motions concern the actual “venires from which juries are selected.” Duren, 439

U.S. at 364. See also Taylor v. Louisiana, 419 U.S. 522, 538 (1975) (“[T]he jury wheels, pools

of names, panels, or venires from which juries are drawn must not systematically exclude

distinctive groups in the community.”). Thus, the proper jury pool to examine is the “pool

serving as the source of names” for actual jury service: the “Qualified Wheel.” Jackman, 46

F.3d at 1244. As shown, the pool of qualified White Plains jurors seriously underrepresents

Black and Latino people when compared to either the Manhattan or Southern District

“community in which the defendant is tried.” Id. Once again, the government’s expert agrees:

“[S]ince the percent African American and Hispanic in Manhattan and the Southern District are

significantly larger than in White Plains, and the master jury wheel is designed to represent

White Plains, by design the White Plains master jury wheel and hence its qualified jury wheel

will be significantly demographically different.” Siskin Rep. ¶ 40.

       In any case, substantial differences also exist even if one looks to eligible rather than

qualified White Plains jurors. Whereas 20.92% of Manhattan’s eligible jurors are Black, only

12.45% of those in White Plains are Black. See Martin Decl. ¶¶ 20, 21. That’s a disparity of

8.47%. Even starker, 28.06% of Manhattan’s eligible jurors are Latino, but only 14.12% of

those in White Plains are Latino. Id. That’s a disparity of 13.94%. The numbers are again

similar when comparing White Plains to the Southern District. Whereas 18.09% of the District’s

eligible jurors are Black, only 12.45% of those in White Plains are Black. Id. ¶¶ 19, 21. That’s a

disparity of 5.64%. Even starker, 23.41% of the District’s eligible jurors are Latino, but only

14.12% of those in White Plains are Latino. Id. That’s a disparity of 9.29%. These disparities –

particularly the 13.94% one – are “not fair and reasonable.” Duren, 439 U.S. at 364.



                                                 7
        Case 1:20-cr-00314-GHW Document 50 Filed 01/13/21 Page 8 of 16




       C.      The Third Prong is Met

       There was plainly “systematic exclusion . . . in the jury-selection process” here, Duren,

439 U.S. at 364, as the government excluded “communities with large minority populations” by

going to White Plains. Jackman, 46 F.3d at 1241. Mr. Melzer need not show the government

intended the resulting underrepresentation or that it was even the actor responsible for any

underrepresentation. See Duren, 439 U.S. at 360 (finding systemic exclusion of women even

though they were not excluded, but were “exempt[ed] [] from jury service upon request”).

       Of course, the government undisputedly is the actor responsible for the exclusion of large

swaths of Black and Latino people. The White Plains jury pool is “not [] representative of the

Manhattan or the Southern District community with respect to the percent African American and

Hispanic,” Siskin Rep. ¶ 11, yet the government went to White Plains anyway— needlessly.

       That conduct easily counts as “systematic exclusion,” especially given the government’s

doing it several times this year to indict Manhattan cases in White Plains even though a

Manhattan grand jury was available for all but a meager three months spanning March and June.

See also, e.g., Jackman, 46 F.3d at 1241 (finding violation even in a discarded “process that had

inadvertently, but systematically, excluded from petit jury venires all residents of Hartford and

New Britain, communities with large minority populations”).

       The government says its “decision as to where to seek an indictment has nothing to do

with the process by which the grand jury is selected.” Gov’t Br. 21-22. That couldn’t be more

wrong. By choosing to seek an indictment in White Plains, the government chose a grand jury

selection process guaranteed to draw from a pool vastly less diverse than Manhattan and the

Southern District. Mr. Melzer was denied a fair cross section not by “outside forces,” Rioux, 97

F.3d at 658, but by the government’s deliberate, aberrant and gratuitous conduct.



                                                 8
         Case 1:20-cr-00314-GHW Document 50 Filed 01/13/21 Page 9 of 16




       Having satisfied all three prongs, Mr. Melzer has shown a “prima facie fair-cross-section

violation.” Duren, 439 U.S. at 367. And the government has not shouldered its “burden of

justifying this infringement by showing attainment of a fair cross section to be incompatible with

a significant state interest.” Id. at 368. The indictment must be dismissed.

       D.      The Result is the Same Even Looking at the White Plains “Community”

       As shown, the plain text of § 1861, along with the interpretation the Supreme Court, the

Second Circuit and the courts in this District have all given it, provide that the “community” here

is either Manhattan or the Southern District. See Duren; LaChance; Jackman; Bahna; Johnson.

There is no authority for rewarding the government’s gamesmanship of unlawfully and

needlessly asking a community far less diverse than the proper one to indict Mr. Melzer.

       Though this Court therefore shouldn’t indulge the government’s request to look only at

White Plains in adjudicating Mr. Melzer’s motion, doing so doesn’t change the result.

       The “absolute disparity” between eligible and qualified Black jurors in White Plains is

3.69%. Martin Decl. ¶ 63. As to Latino people, it is 3.64%. Id. ¶ 64. Such disparities, generally

at the “limit” of the tolerable, Biaggi, 909 F.2d at 678, are not tolerable here given their resulting

from “circumstances far less benign than those in [cases of] apparently inadvertent exclusion.”

Jackman, 46 F.3d at 1247. There’s no “inadvertent exclusion” in this case: the government

consciously ruled large numbers of Black and Latino people out of Mr. Melzer’s jury pool by

choosing White Plains as the place to indict this Manhattan case.

       That’s the “basic flaw in trying to justify what occurred in [this] case by an absolute

numbers approach.” Id. (“Absolute numbers” describes “the degree of underrepresentation” –

the “absolute disparity” – in terms of “how many individuals from the distinctive group would

have to be added to a randomly drawn venire to make [it] representative.” Id. at 1246 n.4. See



                                                  9
        Case 1:20-cr-00314-GHW Document 50 Filed 01/13/21 Page 10 of 16




also Rioux, 97 F.3d at 655 (referring to “the absolute disparity/absolute numbers approach”).)

       The “absolute” approach is “inappropriate” in cases of deliberate irregularity, as the

approach presumes the normal and consistent use of “benign” methods to select a jury.

Jackman, 46 F.3d at 1247. The process here was just the opposite: the government broke sharply

with the usual and legally specified practice, producing a far less diverse jury pool. The

needlessness of doing so only makes the government’s conduct all the less “benign.”

       Thus, the “absolute” approach “cannot save [the] underrepresentation” here. Id. at 1248.

The government’s aberrant conduct resulted in a pronounced “departure[] from the

representations in average venires that would regularly be selected” by drawing from the

Manhattan counties. Id. “[A]bsolute numbers w[ere] not [] appropriate on the Jackman facts

because the selection practices at issue there (a system that excluded whole towns with

significant minority populations) were hardly benign.” Rioux, 97 F.3d at 656. Likewise, the

government here intentionally and gratuitously excluded highly diverse communities by going to

White Plains despite knowing this case has nothing to do with White Plains.

       On these particular facts, Mr. Melzer “has shown a significant level of

underrepresentation of Blacks and Hispanics for purposes of the Sixth Amendment.” Jackman,

46 F.3d at 1248.

       The “comparative disparity” approach is further proof of that. Though the “absolute

disparity” approach is the norm, it’s the norm only in normal cases. See Jackman, 46 F.3d at

1247; Rioux, 97 F.3d at 656. And this is no normal case. Here, the “comparative disparity”

approach shows “29.63% under representation” of Black people in the White Plains qualified

jury pool and “25.80% under representation” as to Latino People. Martin Decl. ¶¶ 71, 72. This,

as with the non-“benign” conduct here, satisfies Duren’s second prong. See, e.g., Garcia-



                                                10
        Case 1:20-cr-00314-GHW Document 50 Filed 01/13/21 Page 11 of 16




Dorantes v. Warren, 801 F.3d 584, 601 (6th Cir. 2015) (second prong met by “3.45% and 1.66%

absolute disparities, and 42% and 27.64% comparative disparities for African Americans and

Hispanics”); United States v. Hernandez-Estrada, 749 F.3d 1154, 1166 & 1173 (9th Cir. 2014)

(en banc) (finding “significant evidence regarding underrepresentation of African Americans”

given “32.7% comparative disparity”).

       Finally, as detailed above, the third prong is satisfied given the “systematic exclusion . . .

in the jury-selection process” here. Duren, 439 U.S. at 364.

                                                ***

       From any perspective, Mr. Melzer was denied his right to a grand jury drawn from a fair

cross section of the community. And as the government’s conduct is the cause, dismissing the

indictment based on that conduct should be the cure. Doing so does not call into question the

White Plains jury selection plan or any White Plains indictments returned in White Plains cases.

Rather, dismissal here is a surgical and limited remedy to redress the government’s deliberate,

aberrant and unlawful choice to needlessly indict this Manhattan case in White Plains and thus

deny Mr. Melzer a fair cross section.

       There is no need to adjudicate the validity of the White Plains plan itself. Nonetheless,

Mr. Melzer’s reply arguments on that point are set out below.

II.  The Arbitrary Deprivation of Thousands of Registered Voters From Having the
Opportunity to Be Selected for Jury Service Substantially Violates the JSSA.

       Contrary to the government’s contention, Gov’t Br. 30, a claim that a jury selection

procedure violates the JSSA may, but need not, allege that a cognizable group is

disproportionately affected or that the demographic makeup of the jury wheel is substantially

altered. Indeed, the statute has strict procedural requirements for alleging a statutory violation –

which are indisputably satisfied here – but its “protections go beyond the remedy available under

                                                 11
        Case 1:20-cr-00314-GHW Document 50 Filed 01/13/21 Page 12 of 16




the Sixth Amendment.” United States v. Jackman, 46 F.3d 1240, 1250 (2d Cir. 1995) (Walker, J.,

dissenting) (had defendant complied with procedural requirements, JSSA statutory claim would

have been be viable notwithstanding lack of underrepresentation proof); United States v.

Bearden, 659 F.2d 590 (5th Cir. 1981); United States v. Coleman, 429 F. Supp. 792 (E.D. Mich.

1977). Thus whether a procedural irregularity is a violation of the statute turns on whether an

important JSSA policy is frustrated, and the significance of the deviation. See, e.g., Coleman,

429 F.Supp. 792 (dismissing indictment because jury wheels were filled in untimely fashion).

       As explained below, and in Mr. Melzer’s opening brief, the exclusion of hundreds of

thousands of registered voters and the improper proration of the counties frustrates important

policies in the JSSA and the Jury Plan. The three key areas of exclusion discussed below are the

exclusion of “inactive” voters, the exclusion of voters with an alternate mailing address and

persons excluded due to a proration calculation error.

       A. “Inactive Voters”

       First, 97,875 people are excluded because they are considered “inactive” voters in

Westchester, Putnam, Orange, Rockland, and Sullivan counties, while the inactive voters from

Dutchess county are included. Martin Decl. ¶ 32. “Inactive voters” are voters who are still

registered to vote but whose status is changed to “inactive” because the county elections boards

have received information, whether accurate or not, that the voter has moved. Common

Cause/New York v. Brehm, 432 F. Supp. 3d 285 (S.D.N.Y. 2020) (“Voters are moved to inactive

status when a County Board receives information indicating that a voter may no longer be living

at her address of registration.”). The information received by the county boards is often

inaccurate. See id. at 293 (“In practice, tens of thousands of New York voters are improperly

registered to vote as inactive, even though they continue to reside at their address of



                                                 12
        Case 1:20-cr-00314-GHW Document 50 Filed 01/13/21 Page 13 of 16




registration.). And being marked as “inactive,” at least outside of Dutchess County, results in the

voter’s name being excluded from the White Plains Master Wheel.

        The exclusion of inactive voters violates the Jury Plan and JSSA not only because it

likely impacts the representativeness of the juries, (Def Memo 15-16) but because it substantially

violates other provisions of the JSSA and the Jury Plan. First, the JSSA declares that it is “the

policy of the United States that all citizens shall have the opportunity to be considered for service

on grand and petit juries in the district courts of the United States….” 28 U.S.C. § 1861. By

excluding individuals from the five counties who are registered to vote but are marked as

“inactive,” the jury selection process closes the door on the only available “opportunity to be

considered for service” in SDNY: being a registered voter. Other districts that rely on alternate

source lists like those from the DMV do not fully deprive “inactive voters” the opportunity to be

considered for service; instead those individuals may be included because they have a driver’s

license or the like. But in the SDNY, inactive voters outside of Dutchess county do not have “the

opportunity to be considered for service” as required by the statute. 28 U.S.C. § 1861.

        Second, their exclusion violates the clear language of the JSSA and the Jury Plan, which

require, at minimum, the use of voter registration lists. 2 “Voter registration lists” are defined, in

relevant part, as “official records maintained by State or local election officials of persons

registered to vote in either the most recent State or the most recent Federal general election….”

28 U.S.C. §1869(c). As a straightforward matter of statutory interpretation, anyone who is

registered to vote in the most recent State or Federal general election should be on the lists relied

on by the Jury Administrator for inclusion in the Master Wheel. They should be subject to the



2
  The JSSA permits reliance on ‘actual voter lists” but there is no indication that the SDNY uses
lists of actual voters to create the Master Wheels. To the contrary, the Jury Plan is specific in its
exclusive reliance on “voter registration lists.”
                                                  13
        Case 1:20-cr-00314-GHW Document 50 Filed 01/13/21 Page 14 of 16




same procedures that everyone else undergoes in order to determine whether they qualify for

service. Instead, in all but one county, their names are not provided to the Jury Administrator for

potential inclusion in the Master Wheel.

       This practice of exclusion, whether intentional or not, is no small or “technical” matter.

The violation is “substantial” because it results in the exclusion of 97,875, or nearly 7% of the

jury-eligible population from consideration in the master wheel. 3 This effect far exceeds the

“harmless error” example described in the legislative history of the statute. According to that

history, a hypothetical non-substantial deviation from the plan would involve only a .5%

departure from the jury plan, or using 1,990 names instead of 2,000. Coleman, 429 F. Supp. 792,

795 (describing House Report); see also United States v. Carmichael, No. 2:03-CR-0259-MHT,

2006 WL 8439345 n.78 (M.D. Ala. June 29, 2006), report and recommendation adopted, 467 F.

Supp. 2d 1282 (M.D. Ala. 2006), aff'd, 560 F.3d 1270 (11th Cir. 2009). Thus the exclusion of

inactive voters results in a substantial violation of the JSSA.

       B. Voters with an Alternate Mailing Address

       The same can be said for the widespread exclusion of thousands voters who included an

alternate mailing address when they registered to vote. Due to a technical and systematic glitch,




3
  The provided Voter registration lists for the White Plains Division, which include only active
voters, are Bates stamped as Orange County SDNY_JA_000750 OrangeCounty.xlsx, Putnam
County SDNY_JA_000751 PutnamCounty.xlsx, Rockland County SDNY_JA_000753
RocklandCounty.xlsx, Sullivan County SDNY_JA_000754 SullivanCounty.xlsx, and
Westchester County SDNY_JA_000755 WestchesterCounty.xlsx. The total number of names on
these combined lists are 1,317,125. If inactive voters had been included the total would have
been 1,415,000. The 97,875 inactive voters who were not included thus represent 6.92% of the
total number of registered voters.


                                                 14
        Case 1:20-cr-00314-GHW Document 50 Filed 01/13/21 Page 15 of 16




76,574 are excluded through no fault of their own from jury service. Martin Decl. ¶¶41-44. This

exclusion constitutes an additional 5.41%% of the eligible voting population. 4

       C. Improper Proration

       Finally, as explained in Mr. Melzer’s opening brief (Def Memo 21), improper proration

resulted in the exclusion of 285,347 registered voters. Martin Decl. ¶ 38. The impact of the this

mathematical deviation is vast --approximately 20% of registered voters are excluded. 5 On this

particular claim, the government completely misses the point. Mr. Melzer does not object to

proration of the counties, Gov’t Br. 28, but instead to the mathematical error that creates

improper proration. The Jury Plan, III.A, states that the “the number of names to be drawn from

each county shall reasonably reflect the relative number of registered voters in each county

within the respective Master Jury Wheels.” But, as Mr. Martin explains: “the process does not

maintain the relative number of registered voters in each county for the White Plains Division.”

Martin Decl. ¶ 36.

       The government and its expert do not dispute Mr. Martin’s finding, but attempt to justify

it in a manner outside of the plan itself. Siskin Rep. ¶13, n.5. Substantial violations of a jury plan

are actionable under the JSSA, whether or not there is a retrospective justification supporting the

deviations. See, e.g., Coleman, 429 F. Supp. 792, 796 (“Thus, procedural regularity is the

measure of the validity of the selection system. It is an appropriate measure since the bill sets up

a largely mechanical process in which the role of human discretion is minimized. . . . Such




4
  The total number of registered voters for the White Plains Division, as discussed in note 3, is
1,415,000. 76,574 were excluded because of the use of an alternative mailing address. Martin
Decl. ¶ 44. Thus these voters represent 5.41% of registered voters.
5
  As discussed in note 3, the total number of registered voters in the White Plains Division is
1,415,000. The 285,347 voters excluded from potential jury service due to incorrect proration
represents 20.17% of that total number.
                                                 15
        Case 1:20-cr-00314-GHW Document 50 Filed 01/13/21 Page 16 of 16




procedural regularity cannot be assured when discretion is permitted to vary the manner of

compliance with the plan.”) (internal citations omitted).

       D. Combined Effect of Exclusions

       Taken together, 459,796 registered voters were excluded because they were inactive, had

an alternate mailing address or because of improper proration. Martin Decl. ¶ 45. These

exclusions have a profound effect on the Qualified Wheel because 32.45% of registered voters

were improperly excluded. 6 The effect of these exclusions is that the chance of being selected for

the Master Wheel varies significantly by county with voters in Dutchess county having a 1 in

3.45 chance of selection and voters in Sullivan having a 1 in 6.25 chance. Martin Decl. ¶ 47.

Such a substantial and arbitrary variation of the chance of being selected for jury service does not

comport with the policies set forth in the JSSA and the Jury Plan.

III.   CONCLUSION

       For the above reasons, Mr. Melzer’s rights, under the Fifth and Sixth Amendments and

under the JSSA, to a grand jury drawn from a fair cross-section of the community were violated.

The indictment should be dismissed.



                                              Respectfully submitted,

                                              /s/ Jennifer Willis
                                              Jennifer Willis, Esq.
                                              Jonathan Marvinny, Esq.


cc:    AUSA Sam Adelsberg
       AUSA Matthew Hellman
       AUSA Sidhardha Kamaraju



6
 The total number of registered voter for the White Plains Division, as discussed in note 3, is
1,415,000. 459,796 registered voters were excluded, which represented 32.45%.
                                                16
